Citation Nr: 1602136	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  14-40 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for the disability of tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1961 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In July 2015, the Board remanded this matter for further evidentiary development.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Id. at 271.  For the reasons discussed below, this matter must be remanded.

By its July 2015 remand order, the Board directed the RO to add any newly obtained medical treatment records to the Veteran's claims folder before arranging for medical opinions as to the Veteran's claimed back disability and tinnitus disability.  However, as the Veteran's representative has pointed out, the record reflects that VA treatment records from May 2014 to November 2015 were added to the Veteran's claims folder in November 2015, only after VA medical opinions had been prepared in August 2015 with respect to tinnitus and in September 2015 with respect to the Veteran's back.  See Veteran's representative's post-remand brief of December 2015.  In this respect, the Board's remand instructions were not followed.

The Board's remand order also directed the RO to "refer the Veteran's claims folder to a qualified medical doctor or doctors" for opinions as to the nature an etiology of the claimed disabilities (emphasis added).  With respect to the back claim, however, the claims folder was given not to a medical doctor, but rather to the same nurse practitioner who had examined the Veteran in April 2014.
 
Once VA has provided a VA examination, it is required to provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  This generally means that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A VA examination can be inadequate where a VA examiner ignores the veteran's relevant lay statements.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The rationale contained in the September 2015 addendum opinion of the VA nurse practitioner essentially reiterates the rationale of April 2014 examination report that was found by the Board to be inadequate.  It does not address specific evidence highlighted by the Board in the body of its July 2015 remand order.  Specifically, the addendum opinion of September 2015 concerning the Veteran's claimed back condition continues reliance upon the fact of only "2 complaints of acute back pain, in 1961 & 1962."  The opinion fails to address other record evidence (indicated by the Board in its remand order) of back pain reported by the Veteran in 1963, 1964, and 1965.  The Board will seek a clarifying explanation as to why the acute pain reported in 1961 and 1962 "appeared to be . . .  resolved," when the record also contains reports of back pain in 1963, 1964, and 1965.

Furthermore, although the examiner was specifically directed by the Board to consider the Veteran's "report of a motor vehicle accident during training," the examiner appears to have not addressed the reported accident solely due to a lack of documentation in the Veteran's service treatment records ("There is no mention of the MVA during training.").  See September 2015 disability benefits questionnaire.  Upon remand, the reviewing doctor should take up in his or her report the Veteran's account of a motor vehicle accident in service as it may relate to his current back injury, regardless of whether such an accident is documented in the Veteran's service treatment records.

The August 2015 VA examination report with respect to the Veteran's tinnitus is incomplete in its findings.  Because the note states only in broad terms that the Veteran reported that his bilateral constant tinnitus began "after his time in service," the Board is unable to determine whether the Veteran, following possible acoustic trauma during military service, acquired a tinnitus disability within one year of leaving service.  Service connection for certain chronic conditions, including tinnitus and arthritis, may be established on a presumptive basis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A. § 1112(a) (West 2014); 38 C.F.R. § 3.307(a), 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258 (2015).  When the fact of chronicity in service is not adequately supported, a showing of continuity of symptomatology after discharge is an alternative means of establishing service connection with respect to the listed chronic diseases.  See 38 C.F.R. § 3.303(b) (2015).

In its July 2015 remand order, the Board directed that appropriate steps be taken to obtain from the Veteran any outstanding records pertaining to treatment for this back and/or tinnitus.  In August 2015, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information, in order for VA to secure private treatment records from a named chiropractic center.  There is no evidence of record that the RO requested records from that provider.  VA's duty to assist includes making reasonable effort to obtain necessary to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Accordingly, on remand, any outstanding private treatment records should be obtained and associated with the Veteran's claims folder, including any records of the chiropractic center named by the Veteran in his release.

For the reasons discussed above, the Board finds that the development called for by the July 2015 remand order has not been adequately performed.  The Board has determined that this matter must be remanded for compliance with the remand action directed below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Attempt to obtain all outstanding private treatment records, including records of the chiropractic center named by the Veteran in his filing of August 2015.

If the records identified cannot be obtained after reasonable effort, notify the Veteran and (a) identify the specific records that could not be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken by the VA with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Obtain any VA treatment records dated after November 12, 2015.  All attempts to secure this evidence must be documented in the claims folder.

3. Thereafter, refer the case to a medical doctor for an addendum opinion with respect to the Veteran's claim of entitlement to service connection for a back disability.  The Veteran's updated claims folder, including copies of this remand and the Board remand of July 2015, should be made available to the reviewing physician.  If the reviewing physician indicates that he or she cannot respond to the Board's questions without examination of the Veteran, an examination should be scheduled.

4. The reviewing physician should prepare a report with an opinion as to the nature and etiology of the Veteran's back disability, and specifically whether it is at least as likely as not (at least a 50 percent probability) that a back disability is related to the Veteran's period of military service, to include his credible report of a motor vehicle accident during training.  The reviewing physician is to consider the Veteran's report of a motor vehicle accident that allegedly injured his back during service, regardless of whether a motor vehicle accident is documented in the Veteran's service treatment records.

The reviewing doctor's attention is also directed to record evidence of the Veteran's reported back pain in 1963, 1964, and 1965.  The relevance, if any, of such records should be discussed in arriving at an expert opinion as to whether any current back disability is related to service.

If the Veteran has low back arthritis, the reviewing doctor should provide an opinion as to whether it is at least as not (at least a 50 percent probability) that the arthritis manifested in service or within the first-post service year, or is otherwise etiologically related to service.

5. With respect to the claim of entitlement to service connection for tinnitus, refer the case to an audiologist for an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any current tinnitus is related to the Veteran's military service, to include his report of exposure to loud noise during service.  The examiner is directed to provide, to the extent possible, the approximate time period in which the Veteran's tinnitus symptoms had their onset, including whether it is at least as likely as not that tinnitus symptoms manifested to a degree of 10 percent or more within one year from the date of separation from service.

If the reviewing physician indicates that he or she cannot evaluate the Veteran's claimed tinnitus without examination of the Veteran, an examination should be scheduled.

6. The VA examiners are reminded that the Veteran is competent to report his experienced symptoms relating to his back and ringing in the ears, including their onset and continuity over time.

7. The VA examiners must explain the reasons behind any opinions expressed and conclusions reached.

8. When the development requested has been completed, readjudicate the claims on the basis of all the evidence of record.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




